Citation Nr: 1731009	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  11-12 645	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Samuelson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Army from November 1965 to August 1967, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in April 2017.  A transcript of the hearing is of record.  


FINDING OF FACT

PTSD had its onset in service.


CONCLUSION OF LAW

PTSD was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2016); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that his PTSD was caused by traumatic experiences while in service in Vietnam.  Specifically, while assigned to the 88th Transportation Co. at Pleiku, Vietnam, the camp was attacked.  The Veteran was afraid for his life and the following morning he assisted with loading body bags into trucks.  See January 2010 Statement in Support of Claim for Service Connection for Post-Traumatic Stress Disorder (PTSD); Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  This means that the facts establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

To establish entitlement to service connection for PTSD the evidence must satisfy three basic elements. There must be 1) medical evidence diagnosing PTSD; 2) a link, established by medical evidence, between current symptoms of PTSD and an in-service stressor; and 3) credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

The RO determined there is sufficient evidence to corroborate the Veteran's in-service stressor as he served with the 88th Transportation Co. while in Vietnam from August 10, 1966 to August 9, 1967 and military documents confirm that the 88th Transportation Co. was stationed at Camp Holloway in Vietnam when the camp was attacked on April 1, 1967.

In January 2010, the Veteran submitted lay statements from his sister, wife, uncle, daughter, friend, and cousin in support of his claim.  The statements describe the Veteran's symptoms since service including changes in behavior, mood swings, changes in attention span, problems sleeping, nightmares, difficulty concentrating, and withdrawal.

The Board acknowledges that the March 2010 VA examiner determined the Veteran's symptoms were not sufficient to meet the criteria for a diagnosis of PTSD.  However, a November 2009 VA treatment record shows a diagnosis of combat-related PTSD.  Subsequent VA treatment records continue to show a diagnosis of PTSD.

Resolving all reasonable doubt in the Veteran's favor, the Board finds that service connection for PTSD is warranted.  This satisfies the appeal as the Veteran testified at the April 2017 Board hearing that the grant of any psychiatric disability would satisfy his appeal.


ORDER

Service connection for PTSD is granted.





____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


